DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 and 22-23 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding independent claim 1, the claim recites the limitations “…removes some of the information …” and “…transmitting information in the mitigation sub-channel…” these limitations render the claim unclear because it is not clear if the information cited in the limitations above is the same or different. The claim is unclear because there is lack of clarity in the claim. Since the claim should be self-consistent and able, alone, to unambiguously define the subject matter of the invention, said limitations should be clearly define type of the transmitted information. 
Regarding dependent claims, the claims failed to rectify the problem raised above, thus, they are subject to the same rejections. For the purpose of examination, examiner will interpret the limitations as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Regarding independent claim 11, the claim recites the limitation “puncturing information”, the 

Examiner Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered, unfortunately the arguments are not persuasive.
Applicant Arguments: Regarding independent claim 1, applicant's arguments that the cited references does not disclose “altering the power level of the mitigation sub-channel and transmitting information in the mitigation sub-channel at a reduced power level that mitigates interference associated with the punctured sub-channel.” (See applicant’s response pages 8-9).
Examiner Response: In response, applicant’s arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner respectfully disagrees because Fig. 3 and Fig. 4 of Rhodes below teaches the limitation above. The figures discloses for purpose of explanation that if the subcarrier energy is E3=E1+E2 and if the subcarrier is punctured the other subcarriers for example the next subcarrier energy is modified in this case, the energy is E1 which is less than E3 and reduced by E2.

    PNG
    media_image1.png
    514
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    812
    media_image2.png
    Greyscale


Regarding Claim Rejections - 35 USC § 112, applicant didn’t argue the rejections or amended the claims, therefore, examiner maintains the rejections.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 16-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over VERMA et al (US20190199491), in view of Rhodes (US20040264362).

	Regarding claim 1, the cited reference VERMA discloses a system comprising: a first communication device that forwards information in a communication transmission (¶0068 discloses the STA 120 may be allocated the four channels by the AP 110 for an upstream transmission from the STA 120 to the AP 110), wherein the communication transmission includes: a normal transmission sub-channel that conveys normal information (Fig. 2 and ¶0067 discloses that FIG. 2, an 80 MHz transmission may utilize a combined channel group 297 which is a group of four channels (a first channel 215 and a fourth channel 245)); a punctured sub-channel that removes some of the information in a punctured sub-channel (Figs. 3 and ¶0069-¶0070 discloses punctured channels 355 and partial channel puncturing 375);
	
    PNG
    media_image3.png
    471
    685
    media_image3.png
    Greyscale

 and a mitigation sub-channel in which a characteristic is altered to mitigate interference associated with the punctured sub-channel (Fig. 3 and ¶0070 discloses that a WLAN device may be able to transmit modulated data on portions of channels that do not interfere with the incumbent system transmission 305. For example, the frequency line graph 302 shows partial channel puncturing, in which data can be transmitted using a portion 327 of the second channel and a portion 337 of the third channel. ¶0092 and Fig. 11 disclose that channels (such as the second channel 225 and the third channel 235) that have portions that overlap the Exclusion BW Zone, the CCA could use smaller segments of those channels to determine ED in the usable portions 327, 337 that do not overlap the Exclusion BW Zone. Fig. 11 discloses in option 1105 that the energy measurement A2/B2 and A3/B3 for non-punctured channel portions 327, 337 where energy A2/B2 and A3/B3 and different than energy A1 for the primary channel 215). 
	
    PNG
    media_image4.png
    680
    531
    media_image4.png
    Greyscale

However, VERMA does not explicitly teach including altering the power level of the mitigation sub-channel and transmitting information in the mitigation sub-channel at a reduced power level that mitigates interference associated with the punctured sub-channel.
	In an analogous art Rhodes teaches including altering the power level of the mitigation sub-channel and transmitting information in the mitigation sub-channel at a reduced power level that mitigates interference associated with the punctured sub-channel (¶0024 and Fig. 3/4 disclose a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers for example the figures discloses for purpose of explanation that if the subcarrier energy is E3=E1+E2 and if the subcarrier is punctured the other subcarriers for example the next subcarrier energy is modified in this case, the energy is E1 which is less than E3 and reduced by E2 [Emphasis added).
		
    PNG
    media_image2.png
    618
    812
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    514
    817
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of VERMA to increase the Signal-to-Noise Ratio (SNR) and provide efficient communication.

	Regarding claim 2, the combination of VERMA and Rhodes discloses all limitations of claim 1, VERMA further discloses wherein the normal transmission sub-channel, the punctured sub-channel, and the mitigation sub-channel are included in a sub-channel scheme and the mitigation sub-channel is adjacent to the punctured sub-channel (Fig. 3 discloses normal channel 215 mitigation channel 327 and punctured channel 375 that are adjacent).

	Regarding claim 3, the combination of VERMA and Rhodes discloses all limitations of claim 1, Rhodes further discloses wherein the communication transmission is configured in accordance with an Orthogonal Frequency-Division Multiple Access (OFDMA) scheme (¶0012 discloses communications networks such as Wireless Local-Area Networks (WLANs) and LANs such as IEEE 802.11 that use OFDM).
	Regarding claim 4, the combination of VERMA and Rhodes discloses all limitations of claim 1, Son further discloses wherein a power level of the mitigation sub-channel is altered (¶0024 discloses a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers).

	Regarding claim 11, the cited reference VERMA discloses a communication method comprising: configuring a payload portion of information in a normal transmission sub- channel (Fig. 2 and ¶0067 discloses that FIG. 2, an 80 MHz transmission may utilize a combined channel group 297 which is a group of four channels (a first channel 215 and a fourth channel 245)); puncturing information in a punctured sub-channel (Figs. 3 and ¶0069-¶0070 discloses punctured channels 355 and partial channel puncturing 375), 


    PNG
    media_image5.png
    471
    685
    media_image5.png
    Greyscale

wherein the punctured sub- channel is a preamble punctured sub-channel (¶00620 discloses that channel (from within the group of channels) is zeroed out and that no preamble or data is transmitted on the subcarriers belonging to the punctured channel); 
However, VERMA does not explicitly teach adjusting a mitigation sub-channel use to mitigate interference associated with the punctured sub-channel; and transmitting the information in the normal transmission sub-channel, the punctured sub-channel, and the mitigation sub-channel.
	In an analogous art Rhodes teaches including adjusting a mitigation sub-channel use to mitigate interference associated with the punctured sub-channel; and transmitting the information in the normal transmission sub-channel, the punctured sub-channel, and the mitigation sub-channel (¶0024 and Fig. 3/4 disclose a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers for example the figures discloses for purpose of explanation that if the subcarrier energy is E3=E1+E2 and if the subcarrier is punctured the other subcarriers for example the next subcarrier energy is modified in this case, the energy is E1 which is less than E3 and reduced by E2 [Emphasis added).

		
    PNG
    media_image2.png
    618
    812
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    514
    817
    media_image1.png
    Greyscale
	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of VERMA to increase the Signal-to-Noise Ratio (SNR) and provide efficient communication.

	Regarding claim 12, the combination of VERMA and Rhodes discloses all limitations of claim 11, Rhodes discloses wherein adjusting the mitigation sub-channel characteristic is based upon: a measured characteristic of a transmission in the punctured sub-channel (¶0024 and Fig. 3/4 disclose a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers).

	Regarding claim 16, the combination of VERMA and Rhodes discloses all limitations of claim 11, VERMA further discloses wherein the adjusting includes not using a mitigation sub-channel (Fig. 3 graph 310).

Regarding claim 17, the combination of VERMA and Rhodes discloses all limitations of claim 11, VERMA further discloses wherein the information is included in a physical layer convergence procedure (PLCP) protocol data unit (PPDU) (¶0078 discloses the HE packet format 900 also referred to as a physical layer packet data unit, or HE PPDU).
	Regarding claim 18, the combination of VERMA and Rhodes discloses all limitations of claim 11, VERMA further discloses wherein the information is transmitted on a wireless communication link (See Fig. 1).

	Regarding claim 19, the combination of VERMA and Rhodes discloses all limitations of claim 18, VERMA further discloses wherein the wireless communication link is IEEE 802.11 compatible (¶0004 discloses the use of IEEE 802.11 devices).

Regarding claim 20, the claims is drawn to a communication method performing substantially the same features of the system of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 22, the claims is drawn to a communication method performing substantially the same features of the system of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 23, the combination of VERMA and Rhodes discloses all limitations of claim 22, wherein a characteristic of the mitigation sub-channel altered to mitigate interference associated with the punctured sub-channel (Fig. 3 and ¶0070 discloses that a WLAN device may be able to transmit modulated data on portions of channels that do not interfere with the incumbent system transmission 305. For example, the frequency line graph 302 shows partial channel puncturing, in which data can be transmitted using a portion 327 of the second channel and a portion 337 of the third channel. ¶0092 and Fig. 11 disclose that channels (such as the second channel 225 and the third channel 235) that have portions that overlap the Exclusion BW Zone, the CCA could use smaller segments of those channels to determine ED in the usable portions 327, 337 that do not overlap the Exclusion BW Zone. Fig. 11 discloses in option 1105 that the energy measurement A2/B2 and A3/B3 for non-punctured channel portions 327, 337 where energy A2/B2 and A3/B3 and different than energy A1 for the primary channel 215). Rhodes further teaches including altering the power level of the mitigation sub-channel and transmitting information in the mitigation sub-channel at a reduced power level that mitigates interference associated with the punctured sub-channel (¶0024 and Fig. 3/4 disclose a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers).

Claims 7-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VERMA et al (US20190199491), in view of Rhodes (US20040264362), in further view of Li et al (US20170041171).

Regarding claim 7, the combination of VERMA and Rhodes does not explicitly teach wherein the normal transmission subchannel, the punctured sub-channel, and the mitigation sub-channel can include 
resource unit sub-channels.
In an analogous art Li teaches wherein the normal transmission subchannel, the punctured sub-channel, and the mitigation sub-channel can include resource unit sub-channels (¶0034 discloses that RU allocation for each 20 MHz subchannel in the subchannel group regardless whether the subchannel is used or not).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li where the resource units (RUs) allocations is used during a data transmission between a transmitting device and a receiving device (Li, ¶0041).
Regarding claim 8, the combination of VERMA and Rhodes does not explicitly teach wherein the normal transmission subchannel, the punctured sub-channel, and the mitigation sub-channel are included in a group of 26 tone resource unit sub-channels.
In an analogous art Li teaches wherein the normal transmission subchannel, the punctured sub-channel, and the mitigation sub-channel are included in a group of 26 tone resource unit sub-channels (¶0034 discloses that RU allocation for each 20 MHz subchannel in the subchannel group regardless whether the subchannel is used or not. ¶0044 discloses that he 20 MHz subchannel may be comprised 
of a number of RUs with various RU sizes (e.g., 26 tone RU, 52 tone RU, 106 tone RU)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Li where the resource units (RUs) allocations is used during a data transmission between a transmitting device and a receiving device (Li, ¶0041).

	Regarding claim 9, the combination of VERMA and Rhodes does not explicitly teach wherein the normal transmission subchannel, the punctured sub-channel, and the mitigation sub-channel are included in a group of 52 tone resource unit sub-channels.
In an analogous art Li teaches wherein the normal transmission subchannel, the punctured 
sub-channel, and the mitigation sub-channel are included in a group of 52 tone resource unit sub-channels (¶0034 discloses that RU allocation for each 20 MHz subchannel in the subchannel group regardless whether the subchannel is used or not. ¶0044 discloses that he 20 MHz subchannel may be comprised of a number of RUs with various RU sizes (e.g., 26 tone RU, 52 tone RU, 106 tone RU)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Li where the resource units (RUs) allocations is used during 
a data transmission between a transmitting device and a receiving device (Li, ¶0041).

Regarding claim 15, the claims is drawn to a communication method performing substantially the 
same features of the system of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over VERMA et al (US20190199491), in view of Rhodes (US20040264362), in further view of Son et al (US20180302858).

Regarding claim 10, the combination of VERMA and Rhodes does not explicitly teach wherein the first communication device includes a digital baseband filter applied on the mitigation sub-channel to mitigate the interference leakage and meet a transmit spectral mask defined for punctured scenarios.
 In an analogous art Son teaches wherein the first communication device includes a digital baseband filter applied on the mitigation sub-channel to mitigate the interference leakage and meet a transmit spectral mask defined for punctured scenarios (¶0242 discloses filtering is performed and no data is transmitted where spectral mask maybe used or not).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over VERMA-2 et al (US20190141570), in view of Rhodes (US20040264362).

Regarding claim 11, the cited reference VERMA2 discloses a communication method comprising: configuring a payload portion of information in a normal transmission sub- channel; puncturing information 
in a punctured sub-channel, wherein the punctured sub- channel is a preamble punctured sub-channel(Fig. 3A discloses in the first preamble puncturing mode1 where P20 and S40 channels are punctured 
and S20 channel is punctured); 

    PNG
    media_image6.png
    519
    876
    media_image6.png
    Greyscale

and transmitting the information in the normal transmission sub-channel, the punctured sub-channel, and the mitigation sub-channel (Fig. 3 discloses the transmission of P20, S20 (punctured) and S40)). However, VERMA2 does not explicitly teach adjusting a mitigation sub-channel use to mitigate interference associated with the punctured sub-channel.
In an analogous art Rhodes teaches adjusting a mitigation sub-channel use to mitigate interference associated with the punctured sub-channel (¶0024 and Fig. 3/4 disclose a method that provides subcarrier puncturing that may place no information in subcarriers that suffer from channel impairments where they cannot deliver information. If no energy is placed in these subcarriers, then the transmitted power may be re-allocated to the information carrying subcarriers for example the figures discloses for purpose of explanation that if the subcarrier energy is E3=E1+E2 and if the subcarrier is punctured the other subcarriers for example the next subcarrier energy is modified in this case, the energy is E1 which is less than E3 and reduced by E2 [Emphasis added).

    PNG
    media_image2.png
    618
    812
    media_image2.png
    Greyscale

	
    PNG
    media_image1.png
    514
    817
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of VERMA to increase the Signal-to-Noise Ratio (SNR) and provide 
efficient communication.
Allowable Subject Matter 
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462